Exhibit 10.4

The Boeing Company 2003 Incentive Stock Plan

(As Amended and Restated Effective January 1, 2008)

Section 1. Purpose of the Plan

The purpose of The Boeing Company 2003 Incentive Stock Plan (the “Plan”), as
amended and restated subject to shareholder approval, is to attract, retain and
motivate employees, officers, directors, consultants, agents, advisors and
independent contractors of The Boeing Company (the “Company”) by providing them
the opportunity to acquire a proprietary interest in the Company and to link
their interests and efforts to the long-term interests of the Company’s
shareholders.

Section 2. Definitions

As used in the Plan,

“Adjusted Operating Cash Flow” means the net cash provided by operating
activities of the Company as reported in the Company’s consolidated statement of
cash flows included in its Annual Report on Form 10-K, adjusted to eliminate the
effect on operating cash flows of net customer financing cash flows, as reported
in the Company’s consolidated statement of cash flows included in its Annual
Report on Form 10-K.

“Award” means any Option, Stock Appreciation Right, Restricted Stock, Stock
Unit, Performance Share, Performance Unit, dividend equivalent, cash-based award
or other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” has the meaning set forth in Section 3.1.

“Common Stock” means the common stock, par value $5.00 per share, of the
Company.

“Company” means The Boeing Company, a Delaware corporation.

“Covered Employee” means a “covered employee” as that term is defined in
Section 162(m)(3) of the Code or any successor provision.

“Disability” means “Disability” as defined by the Committee or the Company’s
vice president of compensation and benefits for purposes of the Plan or an Award
or in the instrument evidencing the Award or in a written employment or services
agreement between the Participant and the Company or a Related Company.

“Effective Date” has the meaning set forth in Section 18.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” means the average of the high and low per share trading
prices (or the average of the opening and closing prices, or the closing price,
if so determined by the Committee) for the Common Stock on the New York Stock
Exchange during regular session trading as reported to the Company by The Wall
Street Journal or such other source the Committee deems reliable for a single
trading day. The Committee may vary its determination of the Fair Market Value
as provided in this Section 2 depending on whether Fair Market Value is in
reference to the grant, exercise, vesting, settlement or payout of an Award and,
for Awards subject to 409A, as provided in Section 409A.

“Grant Date” means the date on which the Committee completes the corporate
action authorizing the grant of an Award or such later date specified by the
Committee, provided that conditions to the exercisability or vesting of Awards
shall not defer the Grant Date.

 

Page 1



--------------------------------------------------------------------------------

“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined in Section 422 of
the Code or any successor provision.

“Layoff” means “Layoff” as defined by the Committee or the Company’s vice
president of compensation and benefits for purposes of the Plan or an Award or
in the instrument evidencing the Award or in a written employment or services
agreement between the Participant and the Company or a Related Company.

“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.

“Nonrecurring Items” means nonrecurring items deemed not reflective of the
Company’s core operating performance, including, but not limited to, exogenous
events, acquisitions, divestitures, changes in accounting principles or
“extraordinary items” determined under generally accepted accounting principles.

“Option” means a right to purchase Common Stock granted under Section 7.

“Participant” means any eligible person as set forth in Section 5 to whom an
Award is granted.

“Performance Criteria” has the meaning set forth in Section 11.2.

“Performance Period” means any period as determined by the Committee in its sole
discretion. The Committee may establish different Performance Periods for
different Participants, and the Committee may establish concurrent or
overlapping Performance Periods.

“Performance Share” has the meaning set forth in Section 10.1.

“Performance Unit” has the meaning set forth in Section 10.2.

“Plan” means The Boeing Company 2003 Incentive Stock Plan.

“Related Company” means any corporation in which the Company owns, directly or
indirectly, at least 50% of the total combined voting power of all classes of
stock, or any other entity (including, but not limited to, partnerships and
joint ventures) in which the Company owns, directly or indirectly, at least 50%
of the combined equity thereof. Notwithstanding the foregoing, for purposes of
determining whether any individual may be a Participant for purposes of any
grant of Incentive Stock Options, the term “Related Company” shall have the
meaning ascribed to the term “subsidiary” in Section 424(f), and for purposes of
determining whether any individual may be a Participant for purposes of any
grant of Options or Stock Appreciation Rights, the term “Related Company” shall
mean any “Service Recipient” as that term is defined for purposes of
Section 409A.

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 9, the rights of ownership of which may be subject to restrictions
prescribed by the Committee.

“Retirement” means termination of employment voluntarily at a time when a
Participant is entitled to begin immediate receipt of early or normal retirement
benefits under one or more of the Company’s defined benefit pension plans, or
under comparable terms of a Related Company’s pension plan, as then in effect,
unless provided otherwise in the instrument evidencing the Award or in a written
employment or services agreement between the Participant and the Company or a
Related Company.

“Section 162(m)” means Code Section 162(m), including any proposed and final
regulations and other guidance issued thereunder by the Department of the
Treasury and/or the Internal Revenue Service.

“Section 409A” means Code Section 409A, including any proposed and final
regulations and other guidance issued thereunder by the Department of the
Treasury and/or the Internal Revenue Service.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stock Appreciation Right” or “SAR” has the meaning set forth in Section 8.1.

“Stock Unit” means an Award granted under Section 9 denominated in units of
Common Stock.

 

Page 2



--------------------------------------------------------------------------------

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted by a company acquired by the Company or with which the Company combines.

“Termination of Service,” unless otherwise defined by the Committee or the
Company’s vice president of compensation and benefits or in the instrument
evidencing the Award or in a written employment or services agreement, means a
termination of employment or service relationship with the Company or a Related
Company for any reason, whether voluntary or involuntary, including by reason of
death, Disability, Retirement or Layoff. Any question as to whether and when
there has been a Termination of Service for the purposes of an Award and the
cause of such Termination of Service shall be determined by the Company’s vice
president of compensation and benefits or by the Committee with respect to
officers subject to the reporting requirements of Section 16(a) of the
Securities Act, and such determination shall be final. Transfer of a
Participant’s employment or service relationship between wholly owned
subsidiaries of the Company, or between the Company and any wholly owned
subsidiaries of the Company, shall not be considered a Termination of Service
for purposes of an Award. Unless the Committee determines otherwise, a
Termination of Service shall be deemed to occur if the Participant’s employment
or service relationship is with an entity that has ceased to be a Related
Company.

Section 3. Administration

3.1 Administration of the Plan

The Plan shall be administered by the Compensation Committee of the Board;
provided, however, that with respect to nonemployee directors, the Plan shall be
administered by the Governance, Organization and Nominating Committee of the
Board unless otherwise determined by the Board. Each such committee shall be
comprised of at least three directors, each of whom shall qualify as an “outside
director” as defined by Section 162(m), an “independent director” as defined
under the New York Stock Exchange listing standards and a “non-employee
director” as defined in Rule 16b-3 promulgated under the Exchange Act. However,
the fact that a Committee member shall fail to qualify under the foregoing
requirements shall not invalidate any Award made by the Committee which is
otherwise validly made under the Plan.

3.2 Delegation by Committee

Notwithstanding the foregoing, the Board or the Committee may delegate
responsibility for administering the Plan with respect to designated classes of
eligible persons to different committees consisting of one or more members of
the Board, subject to such limitations as the Board or the Compensation
Committee deems appropriate, except with respect to benefits to nonemployee
directors and to officers subject to Section 16 of the Exchange Act or officers
who are or may be Covered Employees. Members of any committee shall serve for
such term as the Board may determine, subject to removal by the Board at any
time. To the extent consistent with applicable law, the Board or the Committee
may authorize one or more officers of the Company to grant Awards to designated
classes of eligible persons, within limits specifically prescribed by the Board
or the Committee; provided, however, that no such officer shall have or obtain
authority to grant Awards to himself or herself or to any person subject to
Section 16 of the Exchange Act. All references in the Plan to the “Committee”
shall be, as applicable, to the Compensation Committee, the Governance,
Organization and Nominating Committee or any other committee or any officer to
whom the Board or the Compensation Committee has delegated authority to
administer the Plan.

3.3 Administration and Interpretation by Committee

Except for the terms and conditions explicitly set forth in the Plan, the
Committee shall have full power and exclusive authority, subject to such orders
or resolutions not inconsistent with the provisions of the Plan as may from time
to time be adopted by the Board, to (a) select the eligible persons as set forth
in Section 5 to whom Awards may from time to time be granted under the Plan;
(b) determine the type or types of Award to be granted to each Participant under
the Plan; (c) determine the number of shares of Common Stock to be covered by
each Award granted under the Plan; (d) determine the terms and conditions of any
Award granted under the Plan; (e) approve the forms of agreements for use under
the Plan; (f) determine whether, to what extent and under what circumstances
Awards may be settled in cash, shares of Common Stock or other property or
canceled or suspended; (g) determine whether, to what extent and under what
circumstances cash, shares of Common Stock, other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant, subject to Section 409A and in accordance with
Section 6.3; (h) interpret and administer the Plan and any instrument or
agreement entered into under the Plan;

 

Page 3



--------------------------------------------------------------------------------

(i) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (j) delegate
ministerial duties to such of the Company’s officers as it so determines; and
(k) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan. Decisions of the
Committee shall be final, conclusive and binding on all persons, including the
Company, any Participant, any shareholder and any eligible person. A majority of
the members of the Committee may determine its actions and fix the time and
place of its meetings.

Section 4. Shares Subject to the Plan

4.1 Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 15, the maximum
number of shares of Common Stock available for issuance under the Plan shall be
60 million.

4.2 Share Usage

(a) Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award lapses, expires, terminates or is canceled prior to the issuance of shares
thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are reacquired by the Company, the shares subject to
such Awards and the reacquired shares shall again be available for issuance
under the Plan. In addition, the following shares of Common Stock shall not be
treated as having been issued under the Plan: (i) shares tendered by a
Participant or retained by the Company as full or partial payment to the Company
for the purchase price of an Award or to satisfy tax withholding obligations in
connection with an Award, (ii) shares covered by an Award that is settled in
cash, (iii) the number of shares subject to a SAR in excess of the number of
shares that are delivered to the Participant upon exercise of the SAR, or
(iv) shares issued pursuant to Substitute Awards. The number of shares available
for issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional shares or credited as
additional Restricted Stock, Stock Units or Performance Shares. All shares
issued under the Plan may be either authorized and unissued shares or issued
shares reacquired by the Company.

(b) The Committee shall have the authority to grant Awards as an alternative to
or as the form of payment for grants or rights earned or due under other
compensation plans or arrangements of the Company.

(c) Notwithstanding the foregoing, the maximum number of shares that may be
issued upon the exercise of Incentive Stock Options shall equal the aggregate
share number stated in Section 4.1, subject to adjustment as provided in
Section 15.

4.3 Limitations

(a) Subject to adjustment as provided in Section 15, the aggregate number of
shares that may be issued pursuant to Awards granted under the Plan (other than
Awards of Options or Stock Appreciation Rights) that are not (i) subject to
restrictions based on the satisfaction of specified performance goals or
(ii) granted in lieu of the payment of performance-based cash incentive awards
shall not exceed 12 million.

(b) Subject to adjustment as provided in Section 15, the aggregate number of
shares that may be issued pursuant to Awards granted under the Plan (other than
Awards of Options or Stock Appreciation Rights) that contain no restrictions or
restrictions based solely on continuous employment or services for less than
three years (except where Termination of Service occurs by reason of death,
Retirement, Disability or Layoff) shall not exceed 3 million.

Section 5. Eligibility

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company that (a) are not in
connection with the offer and sale of the Company’s securities in a
capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities. The above are “eligible
persons.”

 

Page 4



--------------------------------------------------------------------------------

Section 6. Awards

6.1 Form and Grant of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone, in addition to or in tandem with any other type of Award.

6.2 Evidence of Awards

Awards granted under the Plan shall be evidenced by a written instrument that
shall contain such terms, conditions, limitations and restrictions as the
Committee shall deem advisable and that are not inconsistent with the Plan.

6.3 Deferrals

The Committee may permit a Participant to defer receipt of the payment of any
Award. If any such deferral election is permitted, the Committee, in its sole
discretion, shall establish rules and procedures for such payment deferrals,
which may include the grant of additional Awards or provisions for the payment
or crediting of interest or dividend equivalents, including converting such
credits to deferred stock unit equivalents. The value of the payment so deferred
may be allocated to a deferred account established for a Participant under any
deferred compensation plan of the Company designated by the Committee.
Notwithstanding the foregoing, any deferral made under this Section 6.3 will be
made under a deferred compensation plan of the Company or pursuant to the terms
of an employment agreement, either of which satisfies the requirements for
exemption from or complies with Section 409A.

6.4 Dividends and Distributions

Participants holding Awards may, if the Committee so determines, be credited
with dividends paid with respect to the underlying shares or dividend
equivalents while the Awards are so held in a manner determined by the Committee
in its sole discretion. The Committee may apply any restrictions to the
dividends or dividend equivalents that the Committee deems appropriate. The
Committee, in its sole discretion, may determine the form of payment of
dividends or dividend equivalents, including cash, shares of Common Stock,
Restricted Stock or Stock Units. Notwithstanding the foregoing, the right to any
dividends or dividend equivalents declared and paid on the number of shares
underlying an Option or a Stock Appreciation Right may not be contingent,
directly or indirectly on the exercise of the Option or a Stock Appreciation
Right, and an Award providing a right to dividends or dividend equivalents
declared and paid on the number of shares underlying an Option or a Stock
Appreciation Right, the payment of which is not contingent upon, or otherwise
payable on, the exercise of the Option or a Stock Appreciation Right, must
comply with or qualify for an exemption under Section 409A.

Section 7. Options

7.1 Grant of Options

The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.

7.2 Option Exercise Price

The exercise price for shares purchased under an Option shall be as determined
by the Committee, but shall not be less than 100% of the Fair Market Value of
the Common Stock for the Grant Date, except in the case of Substitute Awards. In
no event shall the Committee, without the prior approval of the Company’s
shareholders, cancel any outstanding Option for the purpose of reissuing the
Option to the Participant at a lower exercise price or reduce the exercise price
of an outstanding Option.

7.3 Term of Options

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be a term
not to exceed ten years from the Grant Date as established for that Option by
the Committee or, if not so established, shall be ten years from the Grant Date.

 

Page 5



--------------------------------------------------------------------------------

7.4 Exercise of Options

The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time.

To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery as directed by the
Company to the Company or a brokerage firm designated or approved by the Company
of a written stock option exercise agreement or notice, in a form and in
accordance with procedures established by the Committee, setting forth the
number of shares with respect to which the Option is being exercised, the
restrictions imposed on the shares purchased under such exercise agreement, if
any, and such representations and agreements as may be required by the
Committee, accompanied by payment in full as described in Section 7.5. An Option
may be exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Committee.

7.5 Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full as
directed by the Company to the Company or a brokerage firm designated or
approved by the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased. Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Committee for that
purchase, which forms may include: (a) check; (b) wire transfer; (c) tendering
by attestation shares of Common Stock already owned by the Participant that on
the day prior to the exercise date have a Fair Market Value equal to the
aggregate exercise price of the shares being purchased under the Option,
provided that the Participant must have held for at least six months any such
tendered shares that were acquired by the Participant under a Company-sponsored
stock compensation program; (d) to the extent permitted by applicable law,
delivery of a properly executed exercise notice, together with irrevocable
instructions to a brokerage firm designated or approved by the Company to
deliver promptly to the Company the aggregate amount of sale or loan proceeds to
pay the Option exercise price and any tax withholding obligations that may arise
in connection with the exercise, all in accordance with the regulations of the
Federal Reserve Board; or (e) such other consideration as the Committee may
permit in its sole discretion.

7.6 Post-Termination Exercise

The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time, provided that
any such waiver or modification shall satisfy the requirements for exemption
under Section 409A.

7.7 Incentive Stock Options

The terms of any Incentive Stock Options shall comply in all respects with the
provisions of Section 422 of the Code, or any successor provision, and any
regulations promulgated thereunder. Individuals who are not employees of the
Company or one of its parent or subsidiary corporations (as such terms are
defined for purposes of Section 422 of the Code) may not be granted Incentive
Stock Options. To the extent that the aggregate Fair Market Value of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year exceeds $100,000 or, if
different, the maximum limitation in effect at the time of grant under the Code
(the Fair Market Value being determined as of the Grant Date for the Option),
such portion in excess of $100,000 shall be treated as Nonqualified Stock
Options.

Section 8. Stock Appreciation Rights

8.1 Grant of Stock Appreciation Rights

The Committee may grant stock appreciation rights (“Stock Appreciation Rights”
or “SARs”) to Participants at any time. An SAR may be granted in tandem with an
Option or alone (“freestanding”). The grant price of a tandem SAR shall be equal
to the exercise price of the related Option, and the grant price of a
freestanding SAR shall be equal to the Fair Market Value of the Common Stock for
the Grant Date, except for Substitute Awards. An SAR may be exercised upon such
terms and conditions and for the term as the

 

Page 6



--------------------------------------------------------------------------------

Committee determines in its sole discretion; provided, however, that, subject to
earlier termination in accordance with the terms of the Plan and the instrument
evidencing the SAR, the term of a freestanding SAR shall be a term not to exceed
ten years from the Grant Date as established for that SAR by the Committee or,
if not so established, shall be ten years, and in the case of a tandem SAR,
(a) the term shall not exceed the term of the related Option and (b) the tandem
SAR may be exercised for all or part of the shares subject to the related Option
upon the surrender of the right to exercise the equivalent portion of the
related Option, except that the tandem SAR may be exercised only with respect to
the shares for which its related Option is then exercisable.

8.2 Payment of SAR Amount

Upon the exercise of an SAR, a Participant shall be entitled to receive payment
from the Company in an amount determined by multiplying (a) the difference
between the Fair Market Value of the Common Stock for the date of exercise over
the grant price by (b) the number of shares with respect to which the SAR is
exercised. At the discretion of the Committee, the payment upon exercise of an
SAR may be in cash, in shares of equivalent value, in some combination thereof
or in any other manner approved by the Committee in its sole discretion.

8.3 Post-Termination Exercise

The Committee shall establish and set forth in each instrument that evidences a
freestanding SAR whether the SAR shall continue to be exercisable, and the terms
and conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time, provided that
any such waiver or modification shall satisfy the requirements for exemption
under Section 409A.

Section 9. Restricted Stock and Stock Units

9.1 Grant of Restricted Stock and Stock Units

The Committee may grant Restricted Stock and Stock Units on such terms and
conditions and subject to such forfeiture restrictions, if any (which may be
based on continuous service with the Company or a Related Company or the
achievement of any of the Performance Criteria set forth in Section 11.2), as
the Committee shall determine in its sole discretion, which terms, conditions
and restrictions shall be set forth in the instrument evidencing the Award.

9.2 Issuance of Shares

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 13,
(a) the shares of Restricted Stock covered by each Award of Restricted Stock
shall become freely transferable by the Participant, and (b) Stock Units shall
be paid in cash, shares of Common Stock or a combination of cash and shares of
Common Stock as the Committee shall determine in its sole discretion. Any
fractional shares subject to such Awards shall be paid to the Participant in
cash.

9.3 Waiver of Restrictions

Notwithstanding any other provisions of the Plan, the Committee, in its sole
discretion, may waive the repurchase or forfeiture period and any other terms,
conditions or restrictions on any Restricted Stock or Stock Unit under such
circumstances and subject to such terms and conditions as the Committee shall
deem appropriate; provided, however, that the Committee may not adjust
performance goals for any Restricted Stock or Stock Unit intended to be exempt
under Section 162(m) for the year in which the Restricted Stock or Stock Unit is
settled in such a manner as would increase the amount of compensation otherwise
payable to a Participant.

Section 10. Performance Shares and Performance Units

10.1 Grant of Performance Shares

The Committee may grant Awards of performance shares (“Performance Shares”) and
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares, the length of the Performance Period
and the other terms and conditions of each such Award. Each Award of Performance
Shares shall entitle the Participant to a payment in

 

Page 7



--------------------------------------------------------------------------------

the form of shares of Common Stock upon the attainment of performance goals and
other terms and conditions specified by the Committee. Notwithstanding
satisfaction of any performance goals, the number of shares issued under an
Award of Performance Shares may be adjusted on the basis of such further
consideration as the Committee shall determine in its sole discretion. The
Committee, in its sole discretion, may make a cash payment equal to the Fair
Market Value of the Common Stock otherwise required to be issued to a
Participant pursuant to an Award of Performance Shares. It is generally expected
that the Committee will exercise its discretion to make cash settlements of
Awards of Performance Shares only with respect to Awards granted to Participants
in countries other than the United States.

10.2 Grant of Performance Units

The Committee may grant Awards of performance units (“Performance Units”) and
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award. Performance Units shall entitle the Participant to a payment in cash
upon the attainment of performance goals and other terms and conditions
specified by the Committee, provided that the performance period for any
Performance Unit Award shall be at least one year. Notwithstanding the
satisfaction of any performance goals, the amount to be paid under an Award of
Performance Units may be adjusted on the basis of such further consideration as
the Committee shall determine in its sole discretion. The Committee, in its sole
discretion, may substitute actual shares of Common Stock for the cash payment
otherwise required to be made to a Participant pursuant to a Performance Unit.

Section 11. Section 162(m) Awards

11.1 Terms of Section 162(m) Awards Generally

In addition to any other Awards under the Plan, the Committee may, at the time
of grant of an Award (other than an Option or a Stock Appreciation Right) to a
Participant who is then a Covered Employee or is likely to be a Covered Employee
as of the end of the tax year in which the Company would claim a tax deduction
in connection with such Award, specify that all or any portion of such Award is
intended to satisfy the requirements for qualified performance-based
compensation under Section 162(m). With respect to each such Award, the
Committee shall establish, in writing, that the vesting and/or payment pursuant
to the Award shall be conditioned on the attainment for the specified
Performance Period of specified performance targets related to designated
performance goals for such period selected by the Committee from among the
Performance Criteria specified in Section 11.2. Such action shall be taken no
later than the earlier of (a) the date 90 days after the commencement of the
applicable Performance Period or (b) the date on which 25% of the Performance
Period has elapsed and, in any event, at a time when the outcome of the
performance goals remain substantially uncertain.

11.2 Performance Criteria

For purposes of this Section 11, the term “Performance Criteria” shall mean any
one or more of the following performance criteria: profits (including, but not
limited to, profit growth, net operating profit or economic profit);
profit-related return ratios; return measures (including, but not limited to,
return on assets, capital, equity or sales); cash flow (including, but not
limited to, operating cash flow, free cash flow or cash flow return on capital);
earnings (including, but not limited to, net earnings, earnings per share, or
earnings before or after taxes); net sales growth; net income (before or after
taxes, interest, depreciation and/or amortization); gross or operating margins;
productivity ratios; share price (including, but not limited to, growth measures
and total shareholder return); expense targets; margins; operating efficiency;
customer satisfaction; and working capital targets.

11.3 Use and Calculation of Performance Criteria

Any Performance Criteria may be used to measure the performance of the Company
as a whole or with respect to one or more business units, divisions, acquired
businesses, minority investments, partnerships or joint ventures. Performance
Criteria may be stated in absolute terms or relative to comparison companies or
indices to be achieved during a period of time. Performance Criteria shall be
calculated in accordance with the Company’s financial statements or generally
accepted accounting principles, or under a methodology established by the
Committee prior to the issuance of an Award that is consistently applied and
identified in the audited financial statements, including footnotes, or the
Management’s Discussion and Analysis section of the Company’s Annual Report on
Form 10-K. The Committee shall have the right to specify, at the time the
performance goals are established in accordance with this Section 11, that any
Performance Criteria may be adjusted to exclude the impact of any Nonrecurring
Item, provided that such Nonrecurring Item may be identified in the audited
financial statements, including footnotes, or the Management’s Discussion and
Analysis section of the Company’s Annual Report on Form 10-K.

 

Page 8



--------------------------------------------------------------------------------

11.4 Committee Certification and Authority

After the completion of each Performance Period, the Committee shall certify the
extent to which any Performance Criteria has been satisfied, and the amount
payable as a result thereof, prior to payment, settlement or vesting of any
Award subject to this Section 11. Notwithstanding any provision of the Plan
other than Section 11, with respect to any Award subject to this Section 11, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award.

The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 11 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m).

11.5 Maximum Awards

Subject to adjustment as provided in Section 15, and in accordance with the
requirements under Section 162(m), no Participant shall receive in any one
calendar year grants of Awards that are intended to qualify as performance-based
compensation under Section 162(m), other than Options, Stock Appreciation Rights
or Performance Units, covering an aggregate of more than 1 million shares of
Common Stock.

In accordance with the requirements under Section 162(m), the maximum aggregate
dollar amount paid to an individual Participant in any one calendar year
pursuant to a Performance Unit or other cash-based Award that is intended to
qualify as performance-based compensation under Section 162(m) shall not exceed
(i) 0.50% of the cumulative Adjusted Operating Cash Flow for the specific
Performance Period for which the Award is granted for a Participant who is the
Company’s Chief Executive Officer and (ii) 0.20% of the cumulative Adjusted
Operating Cash Flow for the specific Performance Period for which the Award is
granted for any other Participant.

11.6 Options and SARs

Subject to adjustment as provided in Section 15, and in accordance with the
requirements under Section 162(m), no Participant shall receive in any one
calendar year grants of Options or Stock Appreciation Rights covering an
aggregate of more than 2 million shares of Common Stock. Notwithstanding any
other provision of the Plan to the contrary, any Option or Stock Appreciation
Right intended to qualify as performance-based compensation under Section 162(m)
shall have an exercise or grant price, as applicable, of no less than 100% of
the Fair Market Value of the Common Stock for the Grant Date, except in the case
of Substitute Awards.

Section 12. Other Stock or Cash-Based Awards

In addition to the Awards described in Sections 7 through 10, and subject to the
terms of the Plan, the Committee may grant other incentives payable in cash or
in shares of Common Stock under the Plan as it determines to be in the best
interests of the Company and subject to such other terms and conditions as it
deems appropriate.

Section 13. Withholding

The Company may require a Participant to pay to the Company the amount of
(a) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) any amounts due from the
Participant to the Company or to any Related Company (“other obligations”). The
Company shall not be required to issue any shares of Common Stock under the Plan
until such tax withholding obligations and other obligations are satisfied.

The Committee may permit or require a Participant to satisfy all or part of his
or her tax withholding obligations and other obligations by (a) paying cash to
the Company, (b) having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant, (c) having
the Company withhold a number of shares of Common Stock that would otherwise be
issued to the Participant (or become vested in the case of Restricted Stock)
having a Fair Market Value equal to the tax withholding obligations and other
obligations, or (d) surrendering a number of shares of Common Stock the
Participant already owns having a value equal to the tax withholding obligations
and other obligations.

 

Page 9



--------------------------------------------------------------------------------

Section 14. Assignability

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by the Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except that to the extent permitted by the Committee, in its
sole discretion, a Participant may designate one or more beneficiaries on a
Company-approved form who may receive payment under an Award after the
Participant’s death. During a Participant’s lifetime, an Award may be exercised
only by the Participant.

Section 15. Adjustments

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to shareholders other than a normal cash dividend or
other change in the Company’s corporate or capital structure results in (a) the
outstanding shares of Common Stock, or any securities exchanged therefor or
received in their place, being exchanged for a different number or kind of
securities of the Company or of any other company or (b) new, different or
additional securities of the Company or of any other company being received by
the holders of shares of Common Stock, then the Committee shall make
proportional adjustments in (i) the maximum number and kind of securities
available for issuance under the Plan; (ii) the maximum number and kind of
securities issuable as Incentive Stock Options as set forth in Section 4.2;
(iii) the maximum number and kind of securities that may be issued to an
individual in any one calendar year as set forth in Section 4.3; (iv) the
maximum number and kind of securities that may be made subject to the different
types of Awards available under the Plan; and (v) the number and kind of
securities that are subject to any outstanding Award and the per share price of
such securities, without any change in the aggregate price to be paid therefor.

The determination by the Committee as to the terms of any of the foregoing
adjustments shall be conclusive and binding.

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards.

Section 16. Amendment and Termination

16.1 Amendment, Suspension or Termination of the Plan

The Board or the Committee may amend, suspend or terminate the Plan or any
portion of the Plan at any time and in such respects as it shall deem advisable;
provided, however, that, to the extent required by applicable law, regulation or
stock exchange rule, shareholder approval shall be required for any amendment to
the Plan.

Notwithstanding the foregoing, an amendment that constitutes a “material
revision,” as defined by the rules of the New York Stock Exchange shall be
submitted to the Company’s shareholders for approval. In addition, any revision
that deletes or limits the scope of the provisions in Section 7.2 prohibiting
repricing of options without shareholder approval and any revision that
increases the number of shares stated in Section 4.1 as available for issuance
under the Plan shall be considered material revisions that require shareholder
approval.

16.2 Term of the Plan

Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Effective Date. After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and conditions.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than ten years after the earlier of (a) the adoption of the Plan by the Board
and (b) the Effective Date.

16.3 Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under

 

Page 10



--------------------------------------------------------------------------------

the Plan. Any change or adjustment to an outstanding Incentive Stock Option
shall not, without the consent of the Participant, be made in a manner so as to
constitute a “modification” that would cause such Incentive Stock Option to fail
to continue to qualify as an Incentive Stock Option. Notwithstanding the
foregoing, any adjustments made pursuant to Section 15 shall not be subject to
these restrictions.

Section 17. General

17.1 Clawback Policy

The Board shall, in all appropriate circumstances, require reimbursement of any
annual incentive payment or long-term incentive payment under any Award to an
executive officer where: (1) the payment was predicated upon achieving certain
financial results that were subsequently the subject of a substantial
restatement of Company financial statements filed with the Securities and
Exchange Commission; (2) the Board determines the executive engaged in
intentional misconduct that caused or substantially caused the need for the
substantial restatement; and (3) a lower payment would have been made to the
executive based upon the restated financial results. In each such instance, the
Company will, to the extent practicable, seek to recover from the individual
executive the amount by which the individual executive’s incentive payments for
the relevant period exceeded the lower payment that would have been made based
on the restated financial results. For purposes of this policy, the term
“executive officer” means any officer who has been designated an executive
officer by the Board.

17.2 No Individual Rights

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

17.3 Issuance of Shares

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made. The Company may issue certificates for shares with such
legends and subject to such restrictions on transfer and stop-transfer
instructions as counsel for the Company deems necessary or desirable for
compliance by the Company with federal, state and foreign securities laws. The
Company may also require such other action or agreement by the Participants as
may from time to time be necessary to comply with applicable securities laws.

To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

17.4 Indemnification

Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by

 

Page 11



--------------------------------------------------------------------------------

reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
claim, action, suit or proceeding against him or her; provided, however, that he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability or expense is a result of his
or her own willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify them or hold
them harmless.

17.5 No Rights as a Shareholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment or services agreement, no Option or Award
denominated in units shall entitle the Participant to any cash dividend, voting
or other right of a shareholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.

17.6 Compliance With Laws and Regulations

Notwithstanding anything in the Plan to the contrary, the Committee, in its sole
discretion, may bifurcate the Plan so as to restrict, limit or condition the use
of any provision of the Plan to Participants who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Participants.

Additionally, in interpreting and applying the provisions of the Plan, any
Option granted as an Incentive Stock Option pursuant to the Plan shall, to the
extent permitted by law, be construed as an “incentive stock option” within the
meaning of Code Section 422.

Additionally, notwithstanding anything contained in the Plan to the contrary, it
is the Company’s intention that any and all Awards and compensation payable
under the Plan shall satisfy the requirements for exemption under Section 409A
and that all terms and provisions shall be interpreted to satisfy such
requirements. If the Committee determines that an Award, payment, distribution,
deferral election, transaction or any other action or arrangement contemplated
by the provisions of the Plan would, if undertaken, cause a Participant to
become subject to Section 409A, the Committee, to the extent it deems necessary
or advisable in its sole discretion, reserves the right , but shall not be
required, to unilaterally amend or modify the Plan and any Award granted under
the Plan so that the Award qualifies for exemption from or compliance with
Section 409A. Awards not deferred under Section 6.3 and not otherwise exempt
from the requirements of Section 409A are intended to qualify for the short-term
deferral exemption to Section 409A, and payment shall be made as soon as
administratively feasible after the Award became vested, but in no event shall
such payment be made later than 2-1/2 months after the end of the calendar year
in which the Award became vested unless otherwise permitted under the exemption
provisions of Section 409A.

17.7 Participants in Other Countries

The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with provisions of the
laws of other countries in which the Company or any Related Company may operate
to ensure the viability of the benefits from Awards granted to Participants
employed in such countries, to comply with applicable foreign laws and to meet
the objectives of the Plan.

Notwithstanding the provisions of Sections 7.2 and 8.1, where applicable foreign
law requires that compensatory stock right be priced based upon a specific price
averaging method and period, a stock right granted in accordance with such
applicable foreign law will be treated as meeting the requirements of Sections
7.2 or 8.1, provided that the averaging period does not exceed 30 days.

17.8 No Trust or Fund

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 

Page 12



--------------------------------------------------------------------------------

17.9 Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

17.10 Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.

17.11 Choice of Law

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant thereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Illinois without
giving effect to principles of conflicts of law.

Section 18. Effective Date

The Plan is amended and restated effective January 1, 2008 (the “Effective
Date”).

 

Page 13